 1   Kevin R. Sutherland (State Bar No. 163746)
     Brandon K. Franklin (State Bar No. 303373)
 2   CLYDE & CO US LLP
     101 Second Street, 24th Floor
 3   San Francisco, California 94105
     Telephone: (415) 365-9800
 4   Facsimile: (415) 365-9801
     Email: kevin.sutherland@clydeco.us
 5          brandon.franklin@clydeco.us
 6   Attorneys for Defendant
     EVA AIRWAYS CORPORATION
 7

 8                        UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10

11   MARIETTA DELEON, an individual, )            Case No.: 3:18-cv-05710-JST
                                     )
12             Plaintiff,            )            STIPULATION FOR PHYSICAL
                                     )            EXAMINATION OF PLAINTIFF
13        v.                         )            MARIETTA DELEON PURSUANT
                                     )            TO RULE 35 OF THE FEDERAL
14   EVA AIRWAYS CORP. d/b/a EVA AIR )            RULE OF CIVIL PROCEDURE
     and DOES 1-10, inclusive,       )            AND ORDER [PROPOSED]
15                                   )
               Defendants.           )            Date: August 28, 2019
16                                   )            Time: 9:30 a.m.
                                     )            Place: 2100 Webster St, Suite 309,
17                                   )                   San Francisco, California
                                     )                   94115
18

19         IT IS HEREBY STIPULATED by and between plaintiff Marietta Deleon
20   and defendant EVA Airways Corporation (hereinafter “EVA”), through their
21   attorneys of record, that a defense medical examination of plaintiff Marietta
22   Deleon by Dr. Steven Richeimer shall take place at 9:30 a.m., on August 28, 2019,
23   at the offices of Dr. Lesley Anderson at 2100 Webster Street, Suite 309, San
24   Francisco, California 94115 (hereinafter “the facility”).   Because plaintiff has
25   alleged physical injuries (see Plaintiff’s Complaint, ECF No. 1 at ¶¶ 16-20), good
26   cause exists to conduct a defense medical examination of plaintiff. See Ayat v.
27   Societe Air France, No. C 06-1574 JSW JL, 2007 WL 1120358, at *5 (N.D. Cal.
28   Apr. 16, 2007).

      STIPULATION FOR PHYSICAL EXAMINATION OF PLAINTIFF MARIETTA DELEON
                                                       1               The examination will consist of a general physical examination and may
                                                       2   include x-rays, CT scans, MRIs and/or other radiology. The examination shall
                                                       3   conclude within two (2) hours of plaintiff’s arrival at the facility and up to two (2)
                                                       4   individuals may accompany plaintiff during the examination. The examination
                                                       5   may be recorded by audio means. Pursuant to the request of counsel for plaintiff,
                                                       6   Dr. Steven Richeimer’s report concerning the examination will be provided to
                                                       7   counsel for plaintiff in the manner provided by Rule 35(b) of the Federal Rules of
                                                       8   Civil Procedure. Counsel for plaintiff shall provide to counsel for EVA all like
                                                       9   reports pursuant to Rule 35(b)(3) of the Federal Rules of Civil Procedure.
                                                      10               IT IS SO STIPULATED.
                                                      11   Dated: August 8, 2019               CLYDE & CO US LLP
                    San Francisco, California 94105
                     101 Second Street, 24th Floor
CLYDE & CO US LLP

                      Telephone: (415) 365-9800




                                                      12
                                                                                               By:
                                                      13                                          KEVIN R. SUTHERLAND
                                                                                                  BRANDON K. FRANKLIN
                                                      14                                          Attorneys for Defendant
                                                                                                  EVA AIRWAYS CORPORATION
                                                      15

                                                      16   Dated: August 8, 2019               NELSON & FRAENKEL, LLP
                                                      17

                                                      18                                       By:
                                                                                                     NICOLE C. ANDERSEN
                                                      19                                             ATTORNEY FOR PLAINTIFF
                                                                                                     MARIETTA DELEON
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28

                                                           6202959v1                        -2-            Case No.: 3:18-cv-05710-JST
                                                             STIPULATION FOR PHYSICAL EXAMINATION OF PLAINTIFF MARIETTA DELEON
                                                       1                                    ORDER [PROPOSED]
                                                       2               Pursuant to Rule 35 of the Federal Rules of Civil Procedure and the
                                                       3   stipulation of defendant EVA Airways Corporation (hereinafter “EVA”) and
                                                       4   plaintiff Marietta Deleon and good cause appearing therefor, IT IS HEREBY
                                                       5   ORDERED that:
                                                       6               1.   Plaintiff shall appear for a defense medical examination by Dr. Steven
                                                       7                    Richeimer at 9:30 a.m., on August 28, 2019, at the offices of Dr.
                                                       8                    Lesley Anderson at 2100 Webster Street, Suite 309, San Francisco,
                                                       9                    California 94115;
                                                      10               2.   The examination will consist of a general physical examination and
                                                      11                    may include x-rays, CT scans, MRIs and/or other radiology;
                    San Francisco, California 94105
                     101 Second Street, 24th Floor
CLYDE & CO US LLP




                                                                       3.   The examination shall conclude within two (2) hours of plaintiff’s
                      Telephone: (415) 365-9800




                                                      12

                                                      13                    arrival at the facility and up to two individuals may accompany
                                                      14                    plaintiff during the examination, which may be recorded by audio
                                                      15                    means; and
                                                      16               4.   The parties shall exchange reports in the manner provided by Rule
                                                      17                    35(b) of the Federal Rules of Civil Procedure.
                                                      18               IT IS SO ORDERED.
                                                      19

                                                      20           August 13, 2019
                                                           Dated: ____________                  _______________________________________
                                                                                                HONORABLE JON S. TIGAR
                                                      21
                                                                                                JUDGE, UNITED STATES DISTRICT COURT
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28

                                                           6202959v1                        -3-            Case No.: 3:18-cv-05710-JST
                                                             STIPULATION FOR PHYSICAL EXAMINATION OF PLAINTIFF MARIETTA DELEON
